
	
		II
		Calendar No. 652
		111th CONGRESS
		2d Session
		S. 3665
		[Report No. 111–353]
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Lugar (for himself,
			 Mr. Kerry, and Mrs. Gillibrand) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		
			November 19, 2010
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To promote the strengthening of the private sector in
		  Pakistan.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pakistani-American Enterprise Fund
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Pakistan
			 currently enjoys a strong private sector and entrepreneurial spirit. The
			 country is working to consolidate macroeconomic stability and initiate
			 structural reforms with support from the International Monetary Fund's (IMF)
			 Stand-By Agreement. A more stable economy in Pakistan will help support
			 Pakistan's robust private sector. Enterprise Funds established in partnership
			 with United States partners like Poland, Hungary, Albania, Russia, and other
			 European countries have proven beneficial to their economies. Creating a
			 similar fund in close partnership with the people of Pakistan could help
			 sustain and expand their reform efforts as well as empower entrepreneurs in
			 Pakistan with the resources required to create desperately needed employment
			 opportunities.
			(2)A 2009 assessment
			 released by the IMF noted, Economic growth in Pakistan is starting to
			 recover; large-scale manufacturing output has started to increase, the
			 improvement in the global economy has helped manufacturing exports, and the
			 private sector credit growth has picked up somewhat as businesses rebuild their
			 working capital. Looking ahead, a resumption of higher growth is needed to
			 raise living standards and will require improvements in the business climate to
			 stimulate higher investment by local and foreign investors.
			(3)Pakistan has seen
			 a dramatic fall in foreign direct investment (FDI) in recent years. According
			 to Pakistan’s Board of Investment (BOI), foreign direct investment dropped by
			 40.7 percent from the July 2008–June 2009 time period to the July 2009–June
			 2010 time period. Pakistan secured $5,139,600,000 in FDI in 2006–2007 and
			 $5,152,800,000 in 2007–2008, but the amount dropped to $2,205,000,000 in
			 2009–2010.
			(4)According to the
			 Asian Development Bank’s 2008 report on Pakistan’s private sector, Pakistan's
			 private sector is by far the biggest contributor to GDP and is the biggest
			 employer in the country. According to Pakistan’s Small and Medium Sized
			 Development Authority (SMEDA), small and medium sized enterprises (SMEs)
			 constitute nearly 90 percent of all enterprises in Pakistan, employ 80 percent
			 of the non-agricultural labor force, and constitute an approximately 40 percent
			 share of annual GDP. Pakistan’s SMEs are particularly constrained by lack of
			 access to financial and other resources. Accelerating the growth of existing
			 SMEs and providing innovative entrepreneurs with resources to set up new
			 ventures has the potential to significantly contribute to stability through job
			 creation and support overall economic success in Pakistan.
			(5)The shortage of
			 risk capital in Pakistan stems from the effects of the global economic crisis
			 but has been greatly exacerbated by both political and security challenges
			 plaguing the country. Establishing an enterprise fund could help reinforce
			 financial institutions within the country, provide debt and equity investment
			 for commercially viable SMEs, provide debt and equity investment in private
			 sector entities and initiatives in the energy sector, and make the investment
			 environment more attractive to domestic and international investors.
			(6)Creation of an
			 enterprise fund could promote the growth of the private sector in Pakistan
			 while simultaneously incentivize companies to operate within the formal
			 economy. Estimates by the IMF and World Bank suggest that the informal or
			 underground economy in Pakistan far exceeds the fiscal activity government
			 institutions are able to systematically measure. Any company or business
			 supported by the enterprise fund would be required to operate within specific
			 legal and accounting standards and comply with applicable tax codes. In a
			 country with extremely low levels of tax collection—less than 2 percent of the
			 population is believed to pay personal taxes—leadership by the private sector
			 could set an invaluable example within the country.
			(7)To help foster
			 and support the fledgling private sector after the fall of the Berlin Wall,
			 Congress, through enactment of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C.
			 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency
			 for International Development (USAID) to establish 10 new investment funds,
			 collectively known as the Enterprise Funds, throughout Central
			 and Eastern Europe and the former Soviet Union. These funds channeled funding
			 into over 500 enterprises in 19 countries, leveraged an additional
			 $5,000,000,000 in private investment capital from outside the United States
			 Government, provided substantial development capital where supply was limited,
			 created or sustained over 260,000 jobs through investment and development
			 activities, funded $74,000,000 in technical assistance to strengthen the
			 private sector, and is expected to recoup 137 percent of the original USAID
			 funding.
			3.PurposesThe purposes of this Act are—
			(1)to promote the
			 private sector in Pakistan, while considering the development impact of
			 investments and profitability of those investments, particularly in small- and
			 medium-sized enterprises, the energy and electricity sector, and joint ventures
			 with participants from the United States and Pakistan;
			(2)to promote
			 policies and practices conducive to strengthening the private sector in
			 Pakistan through measures including loans, microloans, equity investments,
			 insurance, guarantees, grants, feasibility studies, technical assistance,
			 training for businesses receiving investment capital, and other
			 measures;
			(3)to promote good
			 corporate governance and transparency in Pakistan, foster competition, catalyze
			 productivity improvements in existing businesses, and strengthen local capital
			 markets;
			(4)to promote
			 security through job creation in the private sector in Pakistan and to further
			 the creation of a middle class in Pakistan; and
			(5)to promote
			 private sector adherence to tax codes in Pakistan and, where appropriate,
			 foster improvements in the tax code and regulatory environment in Pakistan in
			 order to support economic development.
			4.Pakistani-American
			 Enterprise Fund
			(a)DesignationThe
			 President is authorized to designate a private, nonprofit organization based in
			 Pakistan (to be known as the Pakistani-American Enterprise Fund)
			 to receive funds and support made available under this Act after determining
			 that such organization has been established for the purposes specified in
			 section 3. The President should make such designation only after consultation
			 with the leadership of each House of Congress.
			(b)Board of
			 directors
				(1)AppointmentThe
			 Pakistani-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 4 private citizens of the United States and 3
			 private citizens of Pakistan, appointed by the President of the United States
			 in consultation with the Government of Pakistan.
				(2)QualificationsMembers
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers and demonstrated experience and expertise in
			 international and particularly emerging markets, such as private equity or
			 venture capital investment, banking, finance, strategic business consulting, or
			 entrepreneurial business creation, and backgrounds in priority business sectors
			 of the Fund, such as the energy sector.
				(3)Additional
			 USAID non-voting board memberThe President shall appoint one
			 official or employee of USAID as an additional non-voting member of the
			 Board.
				(4)Additional
			 non-government non-voting board members
					(A)Authority to
			 appointUpon the recommendation of the Board of Directors, the
			 President may appoint up to 2 additional non-voting members to the Board in
			 addition to the members specified in paragraphs (1) and (3), of which not more
			 than one may be a non-citizen of the United States.
					(B)NGO
			 communityOne of the additional non-voting Board members shall
			 represent the nongovernmental organization community, with significant prior
			 experience in development and an understanding of development policy priorities
			 for Pakistan.
					(C)Technical
			 expertiseOne of the additional non-voting Board members shall
			 have extensive demonstrated industry, sector, or technical experience and
			 expertise in a priority investment sector for the Fund.
					(c)Grants
				(1)In
			 generalThe President may use funds appropriated pursuant to
			 section 102 of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C.
			 8412) to carry out the purposes specified in section 3 through the
			 Pakistani-American Enterprise Fund and to cover administrative expenses of the
			 Fund.
				(2)Eligible
			 programs and projectsGrants awarded under this section may only
			 be used for programs and projects that support the purposes set forth in
			 section 3.
				(3)Compliance
			 requirements
					(A)In
			 generalGrants may not be awarded to the Pakistani-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
					(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development and the Pakistani-American Enterprise Fund shall
			 state that the Fund shall liquidate its assets and dissolve not later than
			 December 31, 2020, unless the Administrator of the United States Agency for
			 International Development determines, after consultation with the appropriate
			 congressional committees, that the Fund should be extended.
					(C)Prevention of
			 money laundering and terrorist financingThe grant agreement
			 between the United States Agency for International Development and the
			 Pakistani-American Enterprise Fund shall state that the Fund shall comply with
			 procedures specified by the Secretary of State to ensure that grant funds are
			 not provided by the Fund to or through any individual, private or government
			 entity, or educational institution that advocates, plans, sponsors, engages in,
			 or has engaged in, money laundering or terrorist activity or, with respect to a
			 private entity or educational institution, that has as a principal officer of
			 the entity’s governing board or governing board of trustees any individual that
			 has been determined to be involved in or advocating money laundering or
			 terrorist activity or determined to be a member of a designated foreign
			 terrorist organization.
					(D)Disposition of
			 assetsThe assets of the Pakistani-American Enterprise Fund at
			 the time the Fund is dissolved shall be returned to the General Fund of the
			 United States Treasury and used to reduce the debt of the United States, unless
			 otherwise specified by the appropriate congressional committees.
					(d)Notification
				(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Pakistani-American Enterprise Fund pursuant to subsection
			 (a), the President shall provide the information described in paragraph (2) to
			 the Chairman and Ranking Member of the appropriate congressional
			 committees.
				(2)InformationThe
			 information described in this paragraph is—
					(A)the identity of
			 the organization to be designated to operate as the Pakistani-American
			 Enterprise Fund pursuant to subsection (a);
					(B)the names and
			 qualifications of the individuals who will comprise the initial Board of
			 Directors; and
					(C)the procedures
			 referred to in subsection (c)(3)(C) that will apply to the Pakistani-American
			 Enterprise Fund for purposes of curtailing money-laundering and terrorist
			 financing activities.
					(e)Public
			 disclosureNot later than one year after the entry into force of
			 the initial grant agreement under this section, and annually thereafter, the
			 Fund shall prepare and make available to the public on an Internet website
			 administered by the Fund a report on the Fund’s activities during the previous
			 year, including—
				(1)a description of
			 each investment or project supported by the Fund, including each type of
			 assistance provided in accordance with section 3(2);
				(2)the amounts
			 invested by the Fund in each company or project;
				(3)the amounts of
			 additional private investments made in each company or project; and
				(4)the amounts of
			 any profits or losses realized by the Fund in connection with each such company
			 or project.
				5.Reports
			(a)Administrative
			 expensesNot later than one
			 year after the date of the enactment of this Act, and annually thereafter until
			 the Fund is dissolved, the Fund shall submit to the appropriate congressional
			 committees a report detailing the administrative expenses of the Fund.
			(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, and every 3 years thereafter until the Fund is dissolved, the
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a report assessing the activities of the Fund in
			 achieving the stated goals of promoting private sector investment and
			 employment in Pakistan and identifying those institutional or regulatory
			 constraints that inhibit a more effective application of Fund resources.
			6.Operation
			 provisions
			(a)Applicable
			 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n),
			 (o), and (p) of section 201 of the Support for East European Democracy (SEED)
			 Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Pakistani-American
			 Enterprise Fund in the same manner as such provisions apply to Enterprise Funds
			 designated pursuant to subsection (d) of such section.
			(b)ReinvestmentReturns
			 on investments of the Pakistani-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
			7.Best practices
			 and proceduresTo the maximum
			 extent practicable, the Board of Directors of the Pakistani-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421).
		8.Experience of
			 other enterprise fundsIn
			 implementing this Act, the President shall ensure that the Articles of
			 Incorporation of the Pakistani-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
		9.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means—
			(1)the Committee on
			 Foreign Relations of the Senate;
			(2)the Committee on
			 Appropriations of the Senate;
			(3)the Committee on
			 Foreign Affairs of the House of Representatives; and
			(4)the Committee on
			 Appropriations of the House of Representatives.
			
	
		November 19, 2010
		Reported without amendment
	
